
	
		I
		111th CONGRESS
		1st Session
		H. R. 2170
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2009
			Mr. Fortenberry
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To direct the Secretary of Agriculture to establish a
		  program to provide covered institutions loans for conversion to use of biomass
		  for energy generation.
	
	
		1.Loan program for conversion
			 to biomass energy generation
			(a)EstablishmentThe Secretary of Agriculture shall
			 establish a program to provide zero-interest loans to covered institutions for
			 capital costs for converting to the use of biomass for energy
			 generation.
			(b)Use of loan
			 fundsThe Secretary shall ensure that a covered institution
			 receiving a loan under the program established under subsection (a) will use
			 woody biomass for not less than 75 percent of the energy generation resulting
			 from the conversion to the use of biomass for such generation.
			(c)Revolving
			 fund
				(1)EstablishmentThere is established in the Treasury a
			 revolving fund for the program established under subsection (a).
				(2)Use of amounts
			 in fundThe Secretary shall use the amounts in the revolving fund
			 established under paragraph (1) to carry out the program established under
			 subsection (a).
				(3)DepositsThe
			 Secretary shall deposit amounts received as payment on loans provided under the
			 program established under subsection (a) into the revolving fund established
			 under paragraph (1).
				(4)Initial
			 depositOf the funds of the Commodity Credit Corporation, the
			 Secretary shall make available $100,000,000 to the revolving fund established
			 under paragraph (1).
				(d)DefinitionsIn
			 this section—
				(1)Covered
			 institutionThe term covered institution
			 means—
					(A)an institution of higher education (as
			 defined in section 101 of the Higher Education Act of 1965 (20 U.S.C.
			 1001));
					(B)a public or
			 private elementary or secondary school; or
					(C)a hospital.
					(2)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
				
